Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Each independent claim identifies the uniquely distinct features:
regarding claim 1: wherein the one or more modifications to the processing functions cause the plurality of edge devices to reduce an amount of data transmitted within the local network to the hub device by increasing an amount of data collected
by the plurality of edge devices that is filtered out from transmission within the local network from the plurality of edge devices to the hub device;
	regarding claim 7: wherein the one or more modifications to the processing functions cause the plurality of edge devices to reduce an amount of data transmitted within the remote network to a hub device connected to the remote network by increasing an amount of data collected by the plurality of edge devices that is filtered out from transmission within the remote network from the plurality of edge devices to the hub device;
regarding claim 14: the one or more modifications are configured to cause the respective plurality of edge devices to reduce an amount of data transmitted within the local network to the hub device by increasing an amount of data collected by the 
The closest prior art of record, including a newly cited Sun et al. US 2013/0182615, disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416